Title: From George Washington to William Moultrie, 25 May 1786
From: Washington, George
To: Moultrie, William



Dr Sir,
Mount Vernon 25th May 1786.

The Letter which your Excellency did me the honor to write to me, of the 7th ulto came safely to hand; & I should feel very happy if I could render the Company (who are engaged in the laudable & important design of opening a Cut between the rivers Cowper & Santee) any services.
Mr Brindley, nephew to the celebrated person of that name who conducted the work of the Duke of Bridgewater & planned many others in England, possesses, I presume, more practical knowledge of Cuts & Locks for the improvement of inland navigation, than any man among us, as he was an executive officer (he says) many years under his uncle in this particular business: but he is, I know, engaged with the Susquehanna company, who are I believe (for I saw Mr Brindley about six weeks ago) in a critical part of their work. I have notwithstanding, written to a gentleman of my acquaintance who is not only a member of that Company, but one to whom the business is chiefly confided, & near the spot, to know if Mr Brindley’s services can be dispensed with long enough to answer the purposes mentioned in your letter: his answer shall be forwarded as soon as it comes to my hands.

It gives me pleasure to find a spirit for inland navigation prevailing so generally. No country is more capable of improvements in this way than our own—none which will be more benefited by them; & to begin well, as you justly observe, is all in all: error in the commencement will not only be productive of unnecessary expence, but, what is still worse, of discouragements. It appears to me therefore, that if the cost of bringing from Europe a professional man of tried & acknowledged abilities, is too heavy for one work; it might be good policy for several Companies to unite in it; contributing in proportion to the estimates & capital sums established by the several Acts. I see no necessity for confining the services of such a person to a single undertaking—one man may plan for twenty to execute; and the distance from Delaware (between which & Chesapeak a cut is in contemplation & Commissioners appointed by the two States to agree on a plan) to the Cowper river is not so great but that one person of activity might design for all between them, & visit the whole three or four times a year.
This is only a thought of my own—I have no authority for suggesting it; but for my private satisfaction had written both to England & France, to know on what terms a person of competent skill could be obtained—& have received the following answer from my friend the Marqs de la Fayette; “There is no doubt but what a good Engineer may be found in this country to conduct the work. France in this point exceeds England; & will have I think every advantage but that of the language, which is something, altho’ it may be supplied by an Interpreter. An application from Mr Jefferson & myself to the Ministry, and more particularly an intimation that you set a value on that measure, will ensure to us the choice of a good Engineer. They are different from the military ones, and are called Ingènieurs des ponts & chaussées—I think five hundred guineas a year while the business lasts, & an assurance not to loose his rank in France will be sufficient to provide you with the gentleman you want.”
I have also received an acknowledgmt of the letter I had written to England; but the gentleman there goes no further than to assure me he will make every necessary enquiry, & has no doubt but that a person may be obtained. He says nothing however respecting the terms on which he could be had. Mrs Washington joins me in compliments & every good wish for Mrs

Moultree & yourself. With great esteem & respect I am Dr Sir, &c.

G: Washington

